UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-35285 Biota Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 59-1212264 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12270 Wilkins Avenue, Rockville, MD 20852 (Address of principal executive offices, including zip code) (301) 770-3099 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of” large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of the registrant’s common stock, par value $0.10 per share, at January 31, 2013, was 28,352,329 shares. Table of Contents PART I:FINANCIAL INFORMATION 3 Item1.Financial Statements 3 Condensed Consolidated Balance Sheets as of December 31, 2012 and June 30, 2012 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended December 31, 2012, and December 31, 2011 4 Condensed Statements of Stockholders’ Equity for the Six Months ended December 31, 2012,and December 31, 2011 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2012, and December 31, 2011 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures About Market Risk 32 Item 4.Controls and Procedures 33 PART II:OTHER INFORMATION 34 Item 1A.Risk Factors 34 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 6.Exhibits 53 Signatures 54 Exhibit Index 55 2 PART I.FINANCIAL INFORMATION ITEM 1. Financial Statements Biota Pharmaceuticals, Inc. Condensed Consolidated Balance Sheets (unaudited) (in thousands, except per share amounts) December 31,2012 June 30,2012 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Prepaid and other current assets Total current assets Non-current assets: Property and equipment, net Intangible assets, net Deferred tax assets Total non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued severance obligations - Deferred revenue Deferred tax liabilities Total current liabilities Non-current liabilities: Other liabilities, net of current portion Total non-current liabilities Total liabilities Stockholders’ equity: Common stock, $0.10 par value; 200,000,000 shares authorized 34,219,690 shares issued and 182,350,316 shares outstanding at December 31, 2012 and June 30, 2012, respectively Additional paid-in capital Treasury stock, 5,867,361 and 1,816,178 at cost, at December 31, 2012 and June 30, 2012, respectively ) ) Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to these financial statements. 3 Biota Pharmaceuticals, Inc. Condensed Consolidated Statements of Operations (unaudited) (in thousands, except per share amounts) Three Months Ended December 31, Six Months Ended December 31, Revenue: Royalty revenue and milestones $ $ ) $ $ Revenue from services Other 19 47 Total revenue Operating expense: Cost of revenue Research and development General and administrative Total operating expense Loss from operations ) Non-operating income: Gain recorded on merger - - Research and development credit - - Interest income Income (loss) before tax ) ) ) Income tax benefit 6 Net income (loss) $ $ ) $ ) $ ) Basic income (loss) per share $ $ ) $ ) $ ) Diluted income (loss) per share $ $ ) $ ) $ ) Basic weighted-average shares outstanding Diluted weighted-average shares outstanding Comprehensive income (loss): Net income (loss) $ $ ) $ ) $ ) Exchange differences on translation of foreign operations, net of tax ) ) Total comprehensive income (loss) $ $ ) $ ) $ ) See accompanying notes to these financial statements. 4 Biota Pharmaceuticals, Inc. Condensed Consolidated Statements of Stockholders’ Equity (unaudited) (in thousands, except for share amounts) Common Stock Treasury Shares Accumulated Shares Amount Additional Paid-in Capital Shares Amount Accumulated Deficit Other Comprehensive Income Total Stockholders’ Equity Balances at July 1, 2011 $ $ ) $ ) $ ) $ $ Comprehensive income Exchange differences on translation of foreign operations ) ) Net loss ) ) Total Comprehensive income ) New shares issued on exercise of options ) - Share-based compensation Balances at December 31, 2011 $ $ ) $ ) $ ) $ $ Balances at July 1, 2012 $ $ ) $ ) $ ) $ $ Comprehensive income Exchange differences on translation of foreign operations Net loss ) ) Total Comprehensive income ) New shares issued on exercise of options ) - New shares issued on vesting of options on merger ) - Acquisition of Nabi Biopharmaceuticals ) Restricted stock units, net 21 ) - Share-based compensation Balances at December 31, 2012 $ $ ) $ ) $ ) $ $ See accompanying notes to the financial statements. 5 Biota Pharmaceuticals, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) (in thousands) Six Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Share-based compensation Gain recorded on merger ) - Change in operating assets and liabilities (net of liabilities acquired): Accounts receivables ) ) Prepaid expenses and other current assets ) ) Deferred tax assets ) Deferred revenue Accounts payable and accrued expenses 77 Accrued severance obligations ) - Net cash used in operating activities ) ) Cash flows from investing activities: Cash acquired on merger - Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalent at beginning of period Effects of exchange rate movements on cash and cash equivalents ) Cash and cash equivalents at end of period $ $ Supplemental cash flow disclosure: Proceeds from the issuance of common stock on merger $ $
